UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6625


BARTON JOSEPH ADAMS,

                       Petitioner - Appellant,

          v.

WARDEN ANNE MARIE CARTER, FCI Morgantown,

                       Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00065-JPB-JES)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barton Joseph Adams, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Barton Joseph Adams, a former federal prisoner, appeals the

district     court’s     order    adopting     the    recommendation         of     the

magistrate judge and dismissing as moot his 28 U.S.C. § 2241

(2012)   petition.        We   have   reviewed       the    record    and    find   no

reversible      error.     Accordingly,       although      we     grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.        Adams v. Warden, No. 2:14-cv-00065-JPB-JES

(N.D.W. Va. Apr. 7, 2015).            We deny Adams’ motion to appoint

counsel and dispense with oral argument because the facts and

legal    contentions     are     adequately   presented       in     the    materials

before   this    court   and     argument   would     not    aid    the    decisional

process.



                                                                             AFFIRMED




                                        2